Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on September 14, 2021 the applicant has submitted an amendment filed on November 15, 2021 to remove an embedded hyperlink and/or other form of browser-executable code from the specification. The amendment has been entered and made of record. 
Allowance
The allowance of claims 1-20 presented in the last Office Action has been withdrawn in light of the newly surfaced reference to Bhotika, et al. (US 2020/0160050 A1) cited in the Information Disclosure Statement (IDS) filed on November 5, 2021. 
Notice re prior art available under both pre-AIA  and AIA 
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
5. 	Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially 
Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1-4, 7-11, 14-16 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bhotika, et al. (US 2020/0160050 A1).
8. 	With regard to claim 1, Bhotika, et al. disclose one or more computer storage media having computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of utilizing a trained neural network as a text recognition system (See for example, paragraph 0017, 0062 and 0107), the operations comprising: receiving, at the trained neural network, image data having text associated
with a plurality of text-field types, the image data including target image data and context
image data, the target image data including target text associated with a text-field type, the
context image data providing a context for the target image data (in paragraph [0107] a document is defined as having keys, which are equated to fields; paragraph [0052] describes that the document, which has been identified as a form, is passed to the engine 232; in paragraph [0055] and Fig. 3, the engine 232 is depicted as being composed of references 316, 318 and 319, these are detailed in paragraphs [0066]-[0070] where they are said to use Machine Learning -ML- models; in paragraph [0106] these ML models are described as being a neural network.  Applicant’s attention is further invited to paragraphs 0076-0077 regarding multiple types of keys 
	With regard to claim 2, the media of claim 1, wherein the trained neural network identifies the target text of the text-field type based on the target text reoccurring in the image data (See for example, paragraph 0103: “the document processing service 112 may identify text represented within an image and process the text in intelligent ways, e.g., based on where the text is located within the representation”). 
	With regard to claim 3, the media of claim 1, wherein the trained neural network
identifies the target text of the text-field type based on a relationship between text of the context
image data and the target text (See for example, paragraph 0103, lines 9-12).
	With regard to claim 4, the media of claim 1, wherein the context provided by the

With regard to claim 7, the media of claim 1, wherein the one or more predicted
characters includes at least two characters from the set of characters that constrain the trained
neural network (See for example, paragraphs 0062-0063).
With regard to claim 8, Bhotika, et al. disclose one or more computer storage media devices having computer-useable instructions that, when used by one or more computing devices (See for example, paragraph 0017, cause the one or more computing devices to perform operations of training a neural network to identify relevant portions of text within an image (See for example, paragraphs 0062 and 0075) the operations comprising: receiving training image data having text, the training image data including target image data and context image data, the target image data including target text associated with a text-field type, the context image data providing a context for the target text; receiving an annotation for the training image data, the annotation indicating the target text captured by the target image data (See for example, paragraphs 0077-0078); receiving a set of characters for constraining the neural network, the set of characters associated with the text-field type (See for example, paragraph 0062 “ML model trained to identify locations of characters, words, lines of text, paragraphs, etc.,” what this means is that the model is constrained to identify certain character or words of interest as defined in the training data) training a neural network to learn patterns for recognizing the context
provided by the context image data based on the training image data, the annotation for the
training image data, and the set of characters for constraining the neural network, wherein
the trained neural network identifies new target text associated with the text-field type, the
new target text identified based on using the learned patterns to generate a vector

new context image data providing a new context for the target image data (See for example, paragraph 0106), and wherein the trained neural network provides one or more predicted characters for the new target text of the text-field type in response to identifying the new target text using trained neural network (See for example, paragraph 0101 “Once the ML model is trained, embodiments use it to match between corresponding keys and values, which may be obtained beforehand (e.g., by a key value differentiation-unit) or afterward (e.g., using an OCR engine to analyze the key and value boxes), thus enabling the system to "read" the form automatically via knowledge of matching keys and values”).  Thus, each of the requirements of claim 8 is met.
	Claim 9 is rejected the same as claim 2.  Thus, argument similar to that presented above for claim 2 is applicable to claim 9.
	Claim 10 is rejected the same as claim 3.  Thus, argument similar to that presented above for claim 3 is applicable to claim 10.
	Claim 11 is rejected the same as claim 4.  Thus, argument similar to that presented above for claim 4 is applicable to claim 11.
	Claim 14 is rejected the same as claim 7.  Thus, argument similar to that presented above for claim 7 is applicable to claim 14.
	Claim 15 is rejected the same as claim 1.  Thus, argument similar to that presented above for claim 1 is applicable to claim 15.
	Claim 16 is rejected the same as claim 2.  Thus, argument similar to that presented above for claim 2 is applicable to claim 16.
With regard to claim 19, the computer-implemented method of claim 15, wherein the

	Claim 20 is rejected the same as claim 7.  Thus, argument similar to that presented above for claim 7 is applicable to claim 20.
Allowable Subject Matter
9.	Claims 5-6, 12-13, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10. 	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on November 5, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665